We think that his Honor had full power, under sec. 133 of the Code of Civil Procedvre [Procedure], to grant the order appealed from. And we further think, from the facts found by his Honor, that the ends of justice demanded the action which he took in the premises.
To maintain the position of the plaintiff, would deprive the defendant of his right to move for a rule to show cause why a new trial should not be granted, when the facts show that he was in no default, but did all in his power to have his rule entered and argued.
We think his Honor has exercised a sound discretion in furtherance of justice.
Let this be certified, c.
PER CURIAM.                                          Order affirmed. *Page 226